Exhibit 10.15

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of November 1, 2005, is entered into by and among SHARPER IMAGE CORPORATION,
a Delaware corporation (“Borrower”), each of the lenders that is a signatory to
this Amendment (together with its successors and permitted assigns,
individually, “Lender” and, collectively, “Lenders”), and WELLS FARGO RETAIL
FINANCE, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors, if any, in such capacity, “Agent” and together with the Lenders,
collectively, the “Lender Group”), in light of the following:

WHEREAS, Borrower and the Lender Group are parties to that certain Loan and
Security Agreement, dated as of October 31, 2003 (as amended, restated,
supplemented, or modified from time to time, the “Loan Agreement”);

WHEREAS, Borrower has requested that the Loan Agreement be amended as set forth
herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to so consent to the amendment of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms and conditions set forth
herein, the parties hereby agree as follows:

SECTION 1. RELATION TO THE LOAN AGREEMENT; DEFINITIONS.

1.1 Relation to Loan Agreement. This Amendment constitutes an integral part of
the Loan Agreement and shall be deemed to be a Loan Document for all purposes.
Upon the effectiveness of this Amendment, on and after the date hereof each
reference in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” or
words of like import referring to the Loan Agreement, and each reference in the
other Loan Documents to “the Loan Agreement,” “thereunder,” “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as amended hereby.

1.2 Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings specified in the Loan Agreement.

SECTION 2. AMENDMENT TO LOAN AGREEMENT.

2.1 Amendments to Section 1.1. The definition of “Borrowing Base Availability”
in Section 1.1 of the Loan Agreement is hereby amended to add the following new
proviso immediately at the end thereof: “provided, however, solely for the
purposes of calculating Borrowing Base Availability for purposes of the
definition of Triggering Period for the period from September 1st through
December 15th of any year, the amount, if any, by which the Borrowing Base
exceeds the Maximum Revolver Amount may be included for purposes of determining
Borrowing Base Availability in an amount not to exceed $10,000,000.”



--------------------------------------------------------------------------------

2.2 Amendments to Section 7.18. Clause (a)(i) of Section 7.18 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

“Minimum EBITDA. EBITDA, measured on a month-end basis with respect to the
12-month period then ended, of at least $25,000,000.”

SECTION 3. REPRESENTATIONS AND WARRANTIES.

3.1 Representations and warranties.

Borrower hereby represents and warrants to the Lender Group that:

(a) It has the requisite power and authority to execute and deliver this
Amendment and to perform its obligations hereunder and under the Loan Documents
to which it is a party. The execution, delivery, and performance by it of this
Amendment and the performance by it of each Loan Document to which it is a party
(i) have been duly approved by all necessary action and no other proceedings are
necessary to consummate such transactions; and (ii) are not in contravention of
(A) any law, rule, or regulation, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court or Governmental Authority binding
on it, (B) the terms of its organizational documents, or (C) any provision of
any material contract or undertaking to which it is a party or by which any of
its properties may be bound or affected;

(b) This Amendment has been duly executed and delivered by Borrower. This
Amendment and each Loan Document to which Borrower is party are the legal, valid
and binding obligation of Borrower, enforceable against such Borrower in
accordance with its terms, and is in full force and effect except as such
validity and enforceability is limited by the laws of insolvency and bankruptcy,
laws affecting creditors’ rights and principles of equity applicable hereto;

(c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower or any member of the Lender Group;

(d) No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment; and

(e) The representations and warranties in the Loan Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

2



--------------------------------------------------------------------------------

SECTION 4. MISCELLANEOUS.

4.1 Conditions to Effectiveness. The satisfaction of each of the following shall
constitute conditions precedent to the effectiveness of this Amendment and each
and every provision hereof:

(a) The representations and warranties in the Loan Agreement and the other Loan
Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

(b) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment;

(c) The Borrower, the Agent and each member of the Lender Group shall have
delivered an executed copy of this Amendment to Agent; and

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or the Lender Group.

4.2 Entire Amendment; Effect of Amendment. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Loan Agreement expressly set forth in Section 2 hereof, the Loan Agreement
and other Loan Documents shall remain unchanged and in full force and effect.
The execution, delivery, and performance of this Amendment shall not operate as
a waiver of or, except as expressly set forth herein, as an amendment of, any
right, power, or remedy of the Lender Group as in effect prior to the date
hereof. The amendments and other agreements set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
with the Loan Agreement, and shall not operate as a consent to any further or
other matter, under the Loan Documents. To the extent any terms or provisions of
this Amendment conflict with those of the Loan Agreement or other Loan
Documents, the terms and provisions of this Amendment shall control. This
Amendment is a Loan Document.

4.3 Counterparts; Telefacsimile. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

3



--------------------------------------------------------------------------------

4.4 Fees, Costs and Expenses. Borrower agrees to pay on demand all reasonable
fees, costs and expenses in connection with the preparation, execution,
delivery, administration, modification and amendment of this Amendment and the
other instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to their
rights and responsibilities hereunder and thereunder.

4.5 Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.

4.6 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

4.7 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

SHARPER IMAGE CORPORATION,

a Delaware corporation

By:

 

/S/    JEFFREY P. FORGAN

Title:

 

EVP, Chief Financial Officer

WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited liability company, as Agent
and as a Lender

By:

 

/S/    LYNN WHITMORE

Title:

 

Vice-President

[Signature Page to Fourth Amendment]

 

5